DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Regarding claim 10, lines 2-3, the following claim limitations of “…the fingerprint driving electrode and the fingerprint inductive electrode…” should be corrected to “…a fingerprint driving electrode and a fingerprint inductive electrode…”; given that claim 10 depends upon claim 2, which depends upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (2019/0018540).

Regarding claim 1, Ko teaches a touch panel, comprising a touch film layer (TSA; Fig 1) and a fingerprint identification film layer (FSA; Fig 1), the touch film layer including at least one preset hollow (portion corresponding to FSA; Fig 1; Fig 2; region/area wherein TSE1, TR is absent thus forming one preset hollow), an orthographic projection of the fingerprint identification film layer on the touch film layer being located in at least one preset hollow area (Fig 1; Fig 2).

Regarding claim 9, Ko teaches the touch panel according to claim 1, wherein the fingerprint identification film layer comprises a fingerprint driving electrode (FSE1; Fig1; Fig 2) arranged along a third direction (vertical direction; Fig 1), and a fingerprint inductive electrode (FSE2; Fig 1; Fig 2) arranged along a fourth direction (horizontal direction; Fig 1), and the fingerprint driving electrode and the fingerprint inductive electrode are cross-insulated (192; Fig 2).

para [0054] Referring to FIG. 1, the touch display apparatus integrated fingerprint sensor 100 may include a display area DA and a peripheral area PA surrounding the display area DA) including a touch film layer (TSA; Fig 1) and a fingerprint identification film layer (FSA; Fig 1), the touch film layer including at least one preset hollow (portion corresponding to FSA; Fig 1; Fig 2; region/area wherein TSE1, TR is absent thus forming one preset hollow), an orthographic projection of the fingerprint identification film layer on the touch film layer being located in at least one preset hollow area (Fig 1; Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (2019/0018540) in view of Han et al. (2018/0039349).

Regarding claim 2, Ko teaches the touch panel as explained for claim 1 above. Ko also teaches further comprising a display film layer (150; Fig 2) provided with a plurality of illuminating sub-pixels arranged in an array (para [0169] A plurality of pixels P may be arranged in the display area DA and is configured to display an image).
Ko fails to teach wherein the orthographic projection of the fingerprint identification film layer on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels on the touch film layer; as claimed.
Han teaches a touch panel comprising a display film layer (DP; Fig 1) provided with a plurality of illuminating sub-pixels arranged in an array (Fig 1; para [0062] The display panel DP may include the plurality of pixels PX that are arranged in a matrix form); wherein the orthographic projection of the fingerprint identification film layer on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels on the touch film layer (para [0064] The display panel DP may include a touch recognition area TA and a fingerprint recognition area FA from a plane. Para [0100] For example, referring to FIG. 4, each of four pixels R-G-B-G forming one unit pixel may be (partially) enclosed or surrounded by the first stem portion 121, the first branch portion 122, the first auxiliary branch portion 123…in plan view.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, because this will provide the touch panel and the display device including the touch panel, the driving electrode and the sensing electrode in the fingerprint recognition area 

Regarding claim 3, Ko teaches the touch panel wherein the fingerprint identification film layer comprises at least one first fingerprint identification pattern (Fig 4; para [0066] The plurality of fingerprint sensor electrodes may be a capacitance-type fingerprint sensor, and may include a plurality of first fingerprint sensor electrodes FSE1 and a plurality of second fingerprint sensor electrodes FSE2. Para [0067]- para [0070]).
Ko fails to teach an orthographic projection of the first fingerprint identification pattern on the touch film layer is located at a gap of an orthographic projection of adjacent illuminating sub-pixels on the touch film layer; as claimed.
Han teaches the touch panel wherein the fingerprint identification film layer comprises at least one first fingerprint identification pattern (Fig 2; Fig 3); an orthographic projection of the first fingerprint identification pattern on the touch film layer is located at a gap of an orthographic projection of adjacent illuminating sub-pixels on the touch film layer (Fig 4; para [0100] For example, referring to FIG. 4, each of four pixels R-G-B-G forming one unit pixel may be (partially) enclosed or surrounded by the first stem portion 121, the first branch portion 122, the first auxiliary branch portion 123, the second stem portion 321, the second branch portion 322, and the second auxiliary branch portion 323 in plan view.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, 

Regarding claim 4, Ko teaches the touch panel as explained for claim 2 above.
Ko fails to teach wherein the display film layer is further provided with at least one blank sub-pixel, the fingerprint identification film layer comprises at least one second fingerprint identification pattern; and an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer; as claimed.
Han teaches the touch panel wherein the display film layer is further provided with at least one blank sub-pixel (Space between topmost G subpixel and R subpixel is construed as blank sub-pixel; Fig 4), the fingerprint identification film layer comprises at least one second fingerprint identification pattern (321; Fig 4); and an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer (Fig 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, because this will provide the touch panel and the display device including the touch panel, the driving electrode and the sensing electrode in the fingerprint recognition area do not overlap, in plan view, a plurality of pixels in the fingerprint recognition area, such that a decrease in light transmittance may be minimized (Han: para [0179]).

Regarding claim 5, Ko teaches the touch panel as explained for claim 3 above.
Ko fails to teach wherein the display film layer is further provided with at least one blank sub-pixel, the fingerprint identification film layer comprises at least one second fingerprint identification pattern; and an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer; as claimed.
Han teaches the touch panel wherein the display film layer is further provided with at least one blank sub-pixel (Space between topmost G subpixel and R subpixel is construed as blank sub-pixel; Fig 4), the fingerprint identification film layer comprises at least one second fingerprint identification pattern (321; Fig 4); and an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer (Fig 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, because this will provide the touch panel and the display device including the touch panel, the driving electrode and the sensing electrode in the fingerprint recognition area do not overlap, in plan view, a plurality of pixels in the fingerprint recognition area, such that a decrease in light transmittance may be minimized (Han: para [0179]).

Regarding claim 6, Ko teaches the touch panel as explained for claim 4 above.

Han teaches the touch panel wherein the display film layer is provided with a plurality of blank sub-pixels (see illustrated Fig 4 below wherein blank sub-pixels are shown in the form of black box), and the plurality of blank sub-pixels are evenly distributed between the illuminating sub-pixels (Fig 3 and Fig 4).

    PNG
    media_image1.png
    523
    453
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, 

Regarding claim 7, Ko teaches the touch panel as explained for claim 2 above.
Ko fails to teach further comprising lead lines connecting the fingerprint identification film layer, wherein an orthographic projection of the lead lines on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels on the touch film layer; as claimed.
Han teaches the touch panel further comprising lead lines (lines between 600 and FA; Fig 2; 125; Fig 3) connecting the fingerprint identification film layer, wherein an orthographic projection of the lead lines on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels on the touch film layer (para [0065] The first exemplary embodiment is described under the assumption that the touch panel TP is an on-cell type touch panel, i.e., a touch panel that is directly disposed on the display panel DP without a separate substrate, but exemplary embodiments are not limited thereto. In an alternative exemplary embodiment, the touch panel TP may be an in-cell type touch panel, i.e., a touch panel that is formed on a separate substrate and then disposed on the display panel DP or formed in the display panel DP. Fig 4; Fig 5).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (2019/0018540) in view of Jang et al. (2018/0068156).

Regarding claim 8, Ko teaches the touch panel according to claim 1, further comprising a touch driving chip (SDC; Fig 1) connected with the fingerprint identification by signal transmission lines (para [0071] A sensor driver circuit SDC may be disposed in the peripheral area PA. para [0072] the sensor driver circuit SDC may be configured to transmit a fingerprint driving signal to the first fingerprint sensor electrode FSE1 and to detect a fingerprint using a fingerprint sensing signal received from a second fingerprint sensor electrode FSE2. But not limited thereto, the sensor driver circuit SDC may be configured to transmit the fingerprint driving signal to the second fingerprint sensor electrode FSE2 and to detect a fingerprint using the fingerprint sensing signal received from the first fingerprint sensor electrode FSE1.), wherein the touch film layer includes a touch driving electrode (TSE1; Fig 1; Fig 2) arranged along a first direction (D1; Fig 1), and a touch inductive electrode (TSE2; Fig 1) arranged along a second direction (D2; Fig 1), the touch driving electrode and the touch inductive electrode are cross-insulated (192 between TSE1 and TSE2; Fig 2).

Jang teaches a touch panel comprising a touch driving chip (500+600; Fig 2; Fig 7) connected with the fingerprint identification by signal transmission lines (Fig 2; Fig 7), wherein the touch film layer includes a touch driving electrode (110; Fig 2; Fig 7) arranged along a first direction (D1; Fig 2; Fig 7), and a touch inductive electrode (310; Fig 2; Fig 7) arranged along a second direction (D2; Fig 2; Fig 7), the touch driving electrode and the touch inductive electrode are cross-insulated (200; Fig 4); two ends (for electrode 110a, left side connected to 115a and right side connected to 115; Fig 7) of at least one specific electrode in the touch film layer are connected to the touch driving chip through the signal transmission lines (see illustrated Fig 7 below with a rectangular box for electrode 110a), and the at least one specific electrode includes a touch driving electrode and/or a touch inductive electrode which are/is cut off by the preset hollow area (portion wherein FA is formed; Fig 7; para [0088] In the touch panel TP according to alternative example embodiments, a first connection electrode connecting first sensing electrodes 110a adjacent to the fingerprint recognition area FA may be omitted, and an auxiliary routing wiring 115a connecting the touch driving unit 500 and the first sensing electrodes 110a separated by the omitted first connection electrode may be further provided).

    PNG
    media_image2.png
    688
    519
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Jang, because this will provide the touch panel wherein electrode on both sides of the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (2019/0018540) in view of Han et al. (2018/0039349) as applied to claim 2 above, and further in view of Ye (2019/0189970).

Regarding claim 10, Ko teaches the touch panel as explained for claim 2 above.
Ko fails to teach wherein a width of a gap between adjacent illuminating sub-pixels ranges from 10 .mu.m to 50 .mu.m; and a width of the fingerprint driving electrode and the fingerprint inductive electrode is within the range of the width of the gap; as claimed.
Han teaches the touch panel a width of the fingerprint driving electrode and the fingerprint inductive electrode is within the range of the width of the gap (para [0101] A line width and a pitch of the second driving electrode 120 and the second sensing electrode 320 may be significantly small, e.g., about several micrometers (.mu.m) to about several tens of micrometers).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko with the teachings of Han, because this will provide the touch panel and the display device including the touch panel, the driving electrode and the sensing electrode in the fingerprint recognition area do not overlap, in plan view, a plurality of pixels in the fingerprint recognition area, such that a decrease in light transmittance may be minimized (Han: para [0179]).


Ye teaches a touch panel comprising illuminating sub-pixels (para [0038] the pixel light emitting area 101; Fig 4) wherein a width of a gap between adjacent illuminating sub-pixels ranges from 10 .mu.m to 50 .mu.m (para [0039] The distance between adjacent pixel light emitting areas 101 may be 18 to 20 .mu.m.); and further comprising touch-driving electrodes 303 and touch-sensing electrode 304 may have a metal mesh configuration. The mesh lines may be located corresponding to the non-light emitting area of the display screen 10 while the mesh openings may be located corresponding to the pixel light emitting area 101 of the display screen 10 (para [0038]). Ye also further teaches the width of the touch-driving electrode 303 and the touch-sensing electrode 304 may be less than or equal to 3 .mu.m. (para [0039]).

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Ko and Han with the teachings of Ye, because this will provide device wherein the touch sensing electrodes can be positioned between the subpixels and this will result in reduced device thickness as provide device with touch sensing capability. Furthermore it would have been obvious to one of ordinary skill in the art before the filing date of present application to have applied the teachings of having electrodes of smaller widths as taught by Ye to the fingerprint electrode of Ko and Han; in order to yield predictable results providing such improvements to the fingerprint sensor as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623